
	
		III
		112th CONGRESS
		1st Session
		S. RES. 95
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2011
			Mr. Burr submitted the
			 following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Increasing awareness of and recognizing the
		  life-saving role of ostomy care and prosthetics in the daily lives of hundreds
		  of thousands of people in the United States.
	
	
		Whereas over 700,000 individuals in the United States,
			 from young children to senior citizens, have an ostomy, a surgical procedure
			 that creates an artificial opening from the abdomen to the intestines or
			 urinary system to allow for the elimination of bodily wastes;
		Whereas active duty military personnel who are wounded in
			 battle often receive an ostomy as a result of penetrating colorectal
			 injuries;
		Whereas an ostomy procedure can be essential to many
			 patients who suffer on a daily basis from serious, chronic, or life-threatening
			 traumatic injury to the abdomen, or other illnesses and conditions, such as
			 colorectal or bladder cancer, Crohn’s disease, ulcerative colitis, birth
			 defects, or other intestinal or urinary medical conditions;
		Whereas following ostomy surgery, patients may need
			 specially fitted medical products to manage intestinal or urinary system
			 function, temporarily or permanently restore intestinal or urinary system
			 function, or re-establish activities of daily living, and improve quality of
			 life;
		Whereas ostomy products are prosthetic devices prescribed
			 by health care providers, and ostomy products are prosthetic devices, as
			 defined in section 1861(s)(8) of the Social Security Act (42 U.S.C.
			 1395x(s)(8));
		Whereas policy and reimbursement approaches to ostomy
			 products may affect access for patients in need;
		Whereas ostomy products are customized to the clinical
			 needs of individual patients and are not the same as other easily
			 interchangeable medical supplies, such as gauze or bandages;
		Whereas ostomy care and prosthetics can be important to
			 restoring function and improving quality of life for patients in need of this
			 care;
		Whereas ongoing advances and innovation in ostomy
			 prosthetics’ technology can dramatically improve the lives of individuals who
			 undergo ostomy surgery by helping to normalize the intestinal or urinary system
			 function of such individuals, improve physical well-being, and often enable the
			 individual to rejoin the workforce; and
		Whereas Congress recognizes the importance of encouraging
			 and facilitating the development and use of new medical technologies: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 life-saving role of ostomy care and prosthetics in the daily lives of hundreds
			 of thousands of people in the United States;
			(2)recognizes that
			 if a surgical procedure results in a patient needing a prosthetic that manages
			 or restores intestinal or urinary system function, specifically the control of
			 the elimination of the body’s waste products, it is important for such patient
			 to have access to the care that will best meet the patient's needs; and
			(3)encourages
			 innovation of, and access to, medical devices that restore or improve
			 intestinal or urinary system function of people in the United States with an
			 ostomy.
			
